

116 HR 6625 IH: Cruise Reform and Uniform Industry Standards Evoke Integrity Act
U.S. House of Representatives
2020-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6625IN THE HOUSE OF REPRESENTATIVESApril 24, 2020Ms. Speier (for herself, Ms. Matsui, Mr. Grijalva, Ms. Jayapal, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish requirements for cruise lines to receive Federal funds and Federal assistance, and for other purposes.1.Short titleThis Act may be cited as the Cruise Reform and Uniform Industry Standards Evoke Integrity Act or the CRUISE Integrity Act. 2.Federal funds for cruise vessels(a)In generalNotwithstanding any other provision of law, no Federal funds or Federal assistance, including a direct loan, loan guarantee, or tax credit, may be provided to a cruise line unless—(1)such cruise line is incorporated in the United States;(2)not less than 50 percent of the cruise vessels operated by such cruise line are registered in the United States;(3)such cruise line certifies compliance with all applicable environmental dumping laws and section 3507(k), as amended by this Act;(4)such cruise line certifies that such cruise line will not abrogate existing collective labor bargaining agreements for the term of the loan and 2 years after completing repayment of the loan, if applicable; (5)such cruise line certifies that such cruise line will remain neutral in any union organizing effort for the term of the loan, if applicable; and (6)such cruise line offers full reimbursement to passengers for cancellations related to coronavirus COVID-19.(b)Use of Federal fundsNotwithstanding any other provision of law, to be eligible to receive any Federal funds or Federal assistance under any provision of law, a cruise line shall—(1)enter into an agreement that provides that until the date that is 12 months after the date on which all Federal funds provided are expended, a loan or loan guarantee is no longer outstanding, or Federal assistance is provided, as applicable—(A)neither the cruise line nor any affiliate of the cruise line may purchase an equity security that is listed on a national securities exchange of the cruise line or any parent company of the cruise line, except to the extent required under a contractual obligation in effect as of the date of enactment of this Act; and(B)the cruise line shall not pay dividends or make other capital distributions with respect to the common stock of the cruise line;(2)develop a plan to reduce total emissions of such cruise line of carbon, methane, nitrogen oxides, and Black Carbon, including by reducing the use of heavy fuel oil and exhaust gas systems, by 45 percent by 2030 and achieve net-zero greenhouse gas emissions by 2050; and (3)submit to Congress the plan developed pursuant to paragraph (2). (c)Prohibition on loan forgivenessNotwithstanding any other provision of law, the principal amount of any obligation issued by a cruise line described under subsection (b) shall not be reduced through loan forgiveness. 3.Monitoring and inspection program for cruise vessels(a)In generalNot later than 1 year after the date of enactment, the Administrator of the Environmental Protection Agency shall establish a program to require monitoring and inspections of the compliance of cruise vessels with environmental standards, including at a minimum—(1)regular announced inspections of cruise vessel operations, equipment, or discharges, including sampling and testing cruise vessel discharges; and(2)not less than 1 unannounced inspection of each cruise vessel each year. (b)RegulationsNot later than 12 months after the date of enactment of this Act, the Administrator shall issue such regulations as are necessary to—(1)require the owner, operator, master, or other person in charge of a cruise vessel to maintain and submit a logbook detailing the times, types, volumes, flow rates, origins, and specific locations of, and explanations for, any discharges from the cruise vessel not otherwise required by subpart E of part 159 of title 33, Code of Federal Regulations;(2)require routine announced and unannounced inspections of—(A)cruise vessel environmental compliance records and procedures; and(B)the operation and maintenance of installed equipment for abatement and control of any cruise vessel discharge (including equipment intended to treat sewage, graywater, bilge water, or air pollution);(3)require the posting of the phone number for a toll-free whistleblower hotline on all cruise vessels and at all ports using language likely to be understood by international crews; and (4)require any owner, operator, master, or other person in charge of a cruise vessel, who has knowledge of a discharge from the cruise vessel in violation of this subsection, including regulations promulgated pursuant to this subsection, to report immediately the discharge to the Administrator and the Commandant of the Coast Guard.(c)ReportNot later than 3 years after the date of establishment of the program under subsection (a), the Administrator shall submit to Congress a report describing—(1)the results of the program, optimal coverage, environmental benefits, and cruise vessel cooperation; and(2)recommendations for increased effectiveness, including increased training needs and increased equipment needs.4.Prohibition on discharge of sewage, gray­wa­ter, and bilge water(a)In generalNo cruise vessel departing from or calling on, a port of the United States may discharge sewage, graywater, bilge water, or exhaust gas scrubber effluent into navigable waters and territorial seas, unless—(1)the sewage, graywater, bilge water, or exhaust gas scrubber effluent is treated to meet all applicable effluent limits and is in accordance with all other applicable laws;(2)the cruise vessel is underway and proceeding at a speed of not less than 6 knots; and(3)the cruise vessel is more than 12 nautical miles from shore.(b)Sensitive water bodiesNotwithstanding any other provision of this paragraph, no cruise vessel departing from, or calling on, a port of the United States may discharge treated or untreated sewage, graywater, or bilge water into waters belonging to Alaska, the Arctic, National Marine Sanctuaries, and National Marine Monuments.(c)ExceptionThe requirements of this section shall not apply to discharges made for the purpose of securing the safety of the cruise vessel or saving life at sea, provided that all reasonable precautions have been taken for the purpose of preventing or minimizing the discharge.(d)Penalties(1)Civil penaltyAny person who violates this section shall be liable to the United States for a civil penalty not to exceed $50,000 per day for each violation.(2)Separate violationEach day of a continuing violation shall constitute a separate violation.(3)Criminal penaltyA person who knowingly violates this section commits a class D felony. (4)False statementAny person who knowingly makes any false statement, representation, or certification in any record, report, or other document filed or required to be maintained under this section, or who falsifies, tampers with, or knowingly renders inaccurate any testing or monitoring device or method required to be maintained under this section commits a class D felony.(5)Administration of penalties(A)In generalThe Secretary of Homeland Security shall enforce the assessment and collection of any penalty described in this subsection.(B)Referral to Attorney GeneralIf any person fails to pay an assessment of a civil penalty under this section after it has become final, the Secretary may refer the matter to the Attorney General of the United States for collection in any appropriate district court of the United States. (e)Definition of territorial seaIn this section, the term territorial sea has the meaning given such term in Presidential Proclamation 5928.5.Penalties for violationsSection 9(b) of the Act to Prevent Pollution from Ships (33 U.S.C. 1908(b)) is amended—(1)in paragraph (1) by striking $25,000 and inserting $50,000; and(2)in paragraph (2) by striking $5,000 and inserting $10,000.6.Passenger vessel security and safety requirements(a)Medical standards(1)In generalSection 3507 is amended—(A)by striking subsections (k) and (l); and(B)by inserting after subsection (j) the following:(k)Medical standards(1)In generalThe owner of a vessel to which this subchapter applies shall ensure that—(A)a physician is always present and available to treat any passengers who may be on board the vessel in the event of an emergency situation;(B)there is a sufficient number of qualified medical staff on board the vessel to treat the number of passengers who may be on board the vessel, as determined by the Secretary by regulation;(C)if a United States citizen dies on board the vessel and the citizen’s next of kin requests that the citizen’s body return to the United States on board the vessel, such request is granted;(D)every crew member on board the vessel has received basic life support training and is certified in cardiopulmonary resuscitation;(E)automated external defibrillators are—(i)placed throughout the vessel in clearly designated locations;(ii)available for passenger access in the event of an emergency; and(iii)capable of contacting cruise medical staff through tracing or callbox capability; and(F)the initial safety briefing given to the passengers on board the vessel includes—(i)the location of the vessel’s medical facilities;(ii)the appropriate steps passengers should follow during a medical emergency;(iii)the location and proper use of automated external defibrillators; and(iv)the proper way to report an incident or to seek security assistance in the event of a medical emergency.(2)Physician definedIn this subsection, the term physician means a medical doctor who—(A)has at least 3 years of post-graduate, post-registration experience in general and emergency medicine; or(B)is board certified in emergency medicine, family medicine, or internal medicine.(3)Qualified medical staff definedIn this subsection, the term qualified medical staff means a medical professional certified in ACLS and ATLS training..(2)ApplicationThe amendment made by paragraph (1)(B) shall apply on and after the date that is 180 days after the date of the enactment of this Act.(b)Maintenance of supplies To prevent sexually transmitted diseasesSection 5307(d)(1) is further amended by inserting (taking into consideration the length of the voyage and the number of passengers and crewmembers that the vessel can accommodate) after sexual assault. 7.Definition of cruise vesselIn this Act:(1)In generalThe term cruise vessel means a passenger vessel that—(A)is authorized to carry at least 250 passengers; and(B)has onboard sleeping facilities for each passenger.(2)ExclusionsThe term cruise vessel does not include—(A)a vessel of the United States operated by the Federal Government;(B)a vessel owned and operated by the government of a State; or(C)a vessel owned by a local government.